This matter was first presented to this court for its hearing and determination. By this court it was transferred to the court of appeal of the second appellate district. There it was heard and decided. Thereafter application was made that the matter be transferred to this court for hearing and determination, which application was granted. At the time set for hearing respondent interposed a preliminary objection to this court proceeding with the hearing, based on the contention that it was without jurisdiction so to do. The matter was submitted upon briefs of the respective parties to be filed. While the matter was thus pending this court had occasion to consider and determine it In the Matter of the Admission ofAlonzo Wells to Practice Law, 174 Cal. 467, [163 P. 657]. The detailed and exhaustive treatment there given to the question relieves from the necessity of doing more than making a reference to that decision. For the reasons therein expressed the preliminary objection to the jurisdiction of this court to hear and determine the matter is *Page 52 
overruled, and the cause is ordered placed upon the July, 1917, calendar of the court for hearing and determination on the merits.